Citation Nr: 0639521	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to May 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the veteran's claims 
for service connection for hearing loss and tinnitus.  He 
perfected an appeal to that decision.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show the veteran's 
hearing loss is causally related to his military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in March 2004, prior 
to the initial adjudication of his claim in the June 2004 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  For certain chronic disorders, per se, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Analysis

Entitlement to service connection for hearing loss.  

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  The June 2004 VA audiological examination revealed 
hearing loss for VA purposes.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The record reflects that 
bilateral hearing loss was initially identified in September 
2002, more than 29 years after the veteran left military 
service.  Because the medical records do not demonstrate that 
bilateral hearing loss was present for decades after service, 
the statutory presumption pertaining to sensorineural hearing 
loss is not for application in this case.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).

With respect to in-service injury, the record indicates that 
the veteran served in the United States Air Force for 20 
years.  Therefore, some exposure to loud noises can be 
presumed.  Hickson element (2) is therefore arguably met.

With respect to Hickson element (3), medical nexus, the 
record on appeal contains two pieces of evidence addressing 
whether the veteran's hearing loss is related to his military 
service, namely Dr. E.Y.'s October 2002 private examination 
and the June 2004 VA examination.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, supra at 471-73.

In this case, the Board finds the June 2004 opinion of the VA 
examiner more probative than the opinion of Dr. E.Y.  The 
June 2004 medical opinion was specifically requested by the 
RO and was provided after a thorough review of the claims 
file, including Dr. E.Y.'s October 2002 examination report.  
The VA examiner opined that it was not at least as likely 
that the veteran's hearing loss was related to his military 
service.  The VA examiner provided a complete rationale for 
his opinion.  Specifically, he stated:

Although the veteran reported that he was 
exposed to significant noise in service, 
hearing at the time of termination from 
service was well within normal limits for 
both ears from 500 through 6000Hz.  The 
general consensus is that once a person 
is removed from noise exposure, it does 
not progress in the future.  The veteran 
reported that he only began to notice 
hearing difficulties approximately 10 to 
15 years ago.  

The VA examiner went on to state that the record contained 
medical evidence suggesting that the veteran had a middle ear 
problem in both ears which contributed to his hearing loss.  

By way of contrast, the examination report from Dr. E.Y. 
simply notes a diagnosis of "bilateral sensorineural hearing 
loss, noise induced (during military patient was exposed to 
injurious noise)."  No reasoning was provided for that 
conclusion.  Most importantly, Dr. E.Y. did not explain why 
the veteran's hearing loss was not shown until almost three 
decades after his separation from service.  In addition, Dr. 
E.Y. did not review the claims file.  Accordingly, the Board 
places greater weight on the opinion of the June 2004 VA 
examiner.  

To the extent that the veteran himself contends that his 
hearing loss is related to his military service, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements offered in support of his claim are not competent 
medical evidence and do not serve to establish the existence 
of a medical nexus.  

In short, the evidence against Hickson element (3), medical 
nexus, preponderates.  That element is therefore not met, and 
the veteran's claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hearing loss is denied,  


REMAND

Entitlement to service connection for tinnitus.  

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

In this case, the June 2004 VA examination resulted in a 
diagnosis of left ear tinnitus.  In addition, as addressed 
above, the Board has acknowledged that the veteran most 
likely was exposed to loud noises during his 20-year career 
in the Air Force.  Given this evidence, the Board finds that 
Hickson elements (1) and (2) arguably have been met.

A careful review of the June 2004 VA examination shows that 
the VA examiner provided a medical nexus opinion as to the 
veteran's hearing loss, but not his diagnosed tinnitus.  

Accordingly, the case is REMANDED to RO via the AMC for the 
following action:

1.  Return the claims folder to the 
June 2004 VA examiner for an addendum 
to the examination report provided.  In 
the addendum, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus is related to his military 
service.  The rationale for the opinion 
should be provided.  If the June 2004 
VA examiner is unavailable, arrange for 
an appropriate VA physician to review 
the claims folder, examine the veteran 
if necessary and provide the requested 
information.

2.  Then readjudicate the claim for 
service connection for tinnitus in 
light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


